DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
1) “collapsed position” [see claim 13 as one non-limiting example];
2) the “hollow cavity” [see claim 13 as one non-limiting example];
3) the structure that allows the foot member to be movable in the claimed “movable foot member” [see claim 15 for example; is the foot member movable relative to the barrier or is it just movable when the barrier is moved to another location?];
4) the structure that allows “the central portion is collapsible” [see claim 6 for example];
Each must be shown or the feature(s) canceled from the claim(s).  If the feature is shown, it must be provided with a reference character explained in the specification and shown in the figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding claim 9, “the top member” in lines 10-11 provides a lack of proper antecedent basis.  Should this be ‘the top rail’, ‘a top member’, or ‘something else’?
Regarding claim 13, “the top member” in lines 11-12 provides a lack of proper antecedent basis.  Should this be ‘the top rail’, ‘a top member’, or ‘something else’?  Also, “the top rail arcuate in shaped” is unclear, what does “in shaped” mean?
	Regarding claims 7, 11, and 14:
1) “the cut-out” is indefinite, to which of the “pair” is this one referring to?
2) also, the claim requires “the cut-out functions as a handle”, but this is unclear since it seems that the top rail would function as the handle and not the cut-out, it seems that the cut-out appears to merely allow a user’s hand to access the entire circumference of the top rail at a specific location in which the top rail would act as the handle at said specific location along it.  Please clarify.
Each dependent claim is rejected for at least depending from a rejected claim such as claims 1, 9 or 13 for example.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Christensen (US 5993103).
Regarding claim 1, 
A protective barrier device provided in an assembly (as depicted in Fig. 5), the device comprising: a pair of base members (14 and 16; see fig. 8), each base member of the pair of members being identical in shape (note that they are not identical since they are mirror images of each other, but they are “identical in shape” as claimed since “identical in shape” is broader than identical and they meet the scope of this broader limitation as recited) having a hollow cavity (as understood via fig. 8 where the water or sand is seen in 14 for example), and positioned at opposed ends of the device (as depicted in Fig. 8), the hollow cavity accessible [capable of being accessed; intended use language] through a cover member (such as 56 as seen via fig. 1 only , wherein a material can be added to the cavity to increase a weight of each base member (as see in fig. 8); a top rail (where the reference line of 104 points in fig. 8), the top rail coupled to (when interpreted with the broadest reasonable interpretation, a first element is "coupled to" a second element by way of one or more elements in between) each base member of the pair of base members; a bottom rail (the lowermost horizontal rail as seen in fig. 8), the bottom rail positioned below the top member and coupled to (when interpreted with the broadest reasonable interpretation, a first element is "coupled to" a second element by way of one or more elements in between) each base member of the pair of base members (as seen in fig. 8); and a central portion (such as 108 for example; see fig. 8), the central portion being a panel coupled to the top rail (it is directly coupled to the top rail as seen in fig. 8), the bottom rail (it is directly coupled to the bottom rail as seen in fig. 8), and each base member (when interpreted with the broadest reasonable interpretation, a first element is "coupled to" a second element by way of one or more elements in between; in this case, 108 is coupled to the base members via 104 for example).  

    PNG
    media_image1.png
    637
    494
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    749
    497
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-15 rejected under 35 U.S.C. 103 as obvious over Christensen (US 5993103) in view of Rattray et al. (US 4645183).
	Regarding claim 13, Christensen teaches:
A protective barrier device provided in an assembly (as depicted in Fig. 8) and movable [capable of moving; intended use language] between a collapsed position and an assembled position (note that fig. 8 shows the assembled position, fig. 2 represents the collapsed position), the device comprising: 
a pair of base members (14 and 16), each base member of the pair of members being identical in shape (note that they are not identical since they are mirror images of each other, but they are “identical in shape” as claimed since “identical in shape” is broader than identical and they meet the scope of this broader limitation as recited) having a hollow cavity (as can be seen in fig. 8 and marked as internal chamber 54 as seen via fig. 1 for a representation of the embodiment in fig. 8), and positioned at opposed ends of the device (as , the hollow cavity accessible [capable of being accessed] through a cover member (such as at 56 for example in fig. 1), wherein a material can be [intended use] added to the cavity to increase a weight of each base member (it can perform this function as recited); 
a top rail (where the reference line of 104 points in fig. 8);
a bottom rail (the bottom rail of fig. 8); and 
a central 

ce

 d portion (such as 108).
However, all of the elements have been discussed above except:
the top rail arcuate in shaped and comprised of a pair of sections, the sections coupled to each other with the top rail coupled to each base member of the pair of base members; the bottom rail comprised of a pair of sections positioned below the top member and coupled to each base member of the pair of base members; the central portion being a collapsible panel and coupled to the top rail, the bottom rail, and each base member.  Attention is directed to Rattray which teaches another barrier device (as depicted in Fig. 1) having a top rail (formed by 15’s) arcuate in shaped (its cross section is ‘arcuate in shaped’ as claimed since it is circular) and comprised of a pair of sections (as depicted in Fig. 1, the top rail is formed of many sections), the sections coupled to each other with the top rail coupled to each base member of the pair of base members (the base members being end panels 14 and 16); the bottom rail (formed by 17’s) comprised of a pair of sections positioned below the top member and coupled to each base member of the pair of base members (as depicted in Fig. 1); the central portion (formed by sleeves 23 and 25 along with the fabric central portion) being a collapsible panel and coupled to the top rail, the bottom rail, and each base member (as depicted in Fig. 1).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have substituted the rails portions in Christensen with top, bottom and central rail portions as taught by Rattray in order to provide the predictable and expected result of adjustability and/or enclosing means.
The examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

    PNG
    media_image3.png
    704
    461
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    583
    407
    media_image4.png
    Greyscale

Regarding claim 14, 
The protective barrier device as in claim 13, wherein an upper edge of the central portion includes a pair of cut-outs (as seen throughout fig. 1 at the hinge locations for example), each cut-out of the pair of cut-outs forming a gap between the top rail and the central portion, wherein the cut-out functions [intended use] as a handle for grasping by a user (it can perform this function as claimed).  

wherein each base member of the pair of base members includes a movable foot member, the movable foot member configured to engage an adjacent base member of an additional device in an assembly, wherein multiple devices can be coupled together to form an extended barrier.  Attention is directed to the embodiment of fig. 9 in Christensen which teaches each base member of the pair of base members includes a movable foot member (110; fig. 9), the movable foot member configured to engage [intended use] an adjacent base member of an additional device (such as 120) in an assembly, wherein multiple devices can be [intended use] coupled together to form an extended barrier (as claimed, this doesn’t require that the foot member perform this function, note that the multiple devices can be coupled together via rope or cable or the like such that this limitation is met as claimed when interpreted with the broadest reasonable interpretation).
Claims 2-12 are also rejected similarly as applied to claim 13, 14, or 15 above.
	Conclusion
Contact Information:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P CAHN whose telephone number is (571)270-5616.  The examiner can normally be reached on M-F 10-8.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHERINE MITCHELL can be reached on 5712727069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	/DANIEL P CAHN/          Primary Examiner, Art Unit 3634